DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant arguments and amendments received on 06/25/2021 of amending claims 1, 11 and 14. Claims 1 – 4, 6 – 14 and 16 – 20 are examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 14 and 16 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed As to claims 1 and 11 (also see below), Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation “the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet” in the application as filed.  Applicant specification discusses “The inboard wall 86 and the outboard wall 88 may be arranged to diverge away from each other as they extend radially outward” (par. [0032]) but does specify the diverging feature begins at inlet 56 for example in fig. 2 or continues to diverge all the way to the outlet.  See expanded portion of annotated fig. 2 below.  Further there is no discussion or support in original disclosure of the walls diverging from each other continuously.
    PNG
    media_image1.png
    170
    210
    media_image1.png
    Greyscale
[AltContent: textbox (it is not clear that walls are diverging at this location downstream of inlet 56)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Expanded portion of Applicant Figure 2)]
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 7, 10-13 and 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2009/0202341 A1 (Brunet) in view of US Patent 5,231,825 (Baughman), and Pub. No.: US 2015/0132115 A1 (Wunderer), as evidenced by US Patent 8220276 (Clemen).
As to claim 1, Brunet teaches (figs. 1 and 2 below) a compressor 203 and/or 204 bleed slot apparatus (fig. 2 below), comprising: an annular compressor casing (21 A; and/or fig. 1 annotation below); a stator vane row including a plurality of axial-flow stator vanes disposed inside the compressor casing; a blade row 11 of axial-flow rotor blades mounted for rotation about a centerline axis 200 inside the compressor casing, axially downstream of the stator vane row; a bleed slot passing through the compressor casing, the bleed slot having an inlet and an outlet and extending along a linear (“linear” is interpreted as “of, relating to, resembling, or having a graph that is a line and especially a straight line”, Merriam-Webster online) slot axis (longitudinal axis of slot), wherein the bleed slot is bounded by inboard (aft) and outboard (forward) walls defined within the compressor casing, the inboard and outboard walls appear to be diverging from each other in a downstream direction (radially outward) relative to the bleed from the inlet to the outlet (as illustrated in fig. 2 below), wherein the inlet of the bleed slot is positioned axially between the stator vane row and the blade row (see fig. 2 below), and the outlet of the bleed slot is axially positioned within an axial extent of the blade row (see fig. 2 below); but do not explicitly teach a plurality of turning vanes disposed in the bleed slot, and the turning vanes are configured to reduce a tangential velocity of an airflow through the bleed slot; and the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet.

    PNG
    media_image3.png
    614
    1023
    media_image3.png
    Greyscale
[AltContent: textbox (bleed slot)][AltContent: textbox (compressor casing)][AltContent: arrow]

    PNG
    media_image5.png
    602
    869
    media_image5.png
    Greyscale
[AltContent: textbox (bleed slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (stator vane row)][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (inlet)][AltContent: arrow][AltContent: textbox (outlet)][AltContent: arrow][AltContent: textbox (divergent walls of extended diffuser)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (linear slot axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (bolted joint)][AltContent: arrow]
However Baughman teaches vanes (108; col. 8, ll. 24-29) disposed in a bleed slot (52 extending until aft portion of vane 108 at 108) are turning vanes configured to reduce a tangential velocity of airflow through the bleed slot (col. 8, ll. 24-29; the turning vanes can be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Brunet with the teachings of Baughman (i.e., to include turning vanes as taught by Baughman with the bleed slots of Brunet) for the purpose of reducing swirl (Baughman col. 8, ll. 24-29) thereby facilitating reducing pressure loss of extracted bleed air thereby increasing compressor efficiency and reducing loss of compressor blade structural integrity (Clemen col. 1, ll. 40-67).
Brunet, in view of Baughman, as evidenced by Clemen, does not disclose the inboard and outboard walls continuously diverge from each other in a downstream direction as claimed. 
Wunderer explicitly teaches (fig. 1 below) via text bleed slot (at 3) the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet (par. [0020]).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Brunet in view of Baughman and Clemen with the teachings of Wunderer (i.e., to form Brunets walls such that such that they begin to diverge at the inlet and continue to diverge until the outlet) for the purpose of facilitating lower aerodynamic pressure losses of the bleed air (pars. [0012],[0020]) thereby improving compressor efficiency.

    PNG
    media_image7.png
    463
    626
    media_image7.png
    Greyscale
[AltContent: textbox (outboard wall)][AltContent: arrow][AltContent: textbox (inboard wall)][AltContent: arrow]
As to claim 11, Brunet teaches (figs. 1 and 2 above) a gas turbine engine (par. [0019]) apparatus, comprising: an compressor 203 204, a combustor 205, and a turbine 206 arranged in a serial flow relationship, wherein the compressor includes: an annular compressor casing (21 A; and/or fig. 1 annotation above); a stator vane row including a plurality of axial-flow stator vanes disposed inside the compressor casing; a blade row 11 of axial-flow rotor blades (see fig. 1 showing plurality of rotor blades and stator blades) mounted for rotation about a centerline axis 200 inside the compressor casing, axially downstream of the stator vane row, and mechanically coupled to the turbine 206; a bleed slot passing through the compressor casing, the bleed slot having an inlet and an outlet and extending along a linear slot axis (longitudinal axis of slot) from the inlet to the outlet, wherein the bleed slot is bounded by inboard (aft) and outboard but do not explicitly teach a plurality of turning vanes disposed in the bleed slot, and the turning vanes are configured to reduce a tangential velocity of an airflow through the bleed slot; and the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet.
However Baughman teaches vanes (108; col. 8, ll. 24-29) disposed in a bleed slot (52 extending until aft portion of vane 108 at 108) are turning vanes configured to reduce a tangential velocity of airflow through the bleed slot (col. 8, ll. 24-29; the turning vanes can be configured to either increased or reduce tangential velocity as explained by the swirling or deswirling capability).  Clemen teaches reducing swirl of bleed air in a bleed slot (at 16 in fig. 6) results in maximum pressure recovery and increased compressor efficiency (col. 1, ll. 55-67) and increased compressor blade life (col. 1, ll. 35-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Brunet with the teachings of Baughman (i.e., to include turning vanes as taught by Baughman with the bleed slots of Brunet) for the purpose of reducing swirl (Baughman col. 8, ll. 24-29) thereby facilitating reducing pressure loss of extracted bleed air thereby increasing compressor efficiency and reducing loss of compressor blade structural integrity (Clemen col. 1, ll. 40-67).
Wunderer explicitly teaches (fig. 1 below) via text bleed slot (at 3) the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet (par. [0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Brunet in view of Baughman as evidenced by Clemen with the teachings of Wunderer (i.e., to form Brunets walls such that such that they begin to diverge at the inlet and continue to diverge until the outlet) for the purpose of facilitating lower aerodynamic pressure losses of the bleed air (pars. [0012],[0020]) thereby improving compressor efficiency.
As to claims 2 and 12, Brunet in view of Baughman, and Wunderer, as evidenced by Clemen teach the current invention as claimed and discussed above.  Baughman further teaches (fig. 5) the turning vanes 108 interconnect inboard 106 and outboard walls 104.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Brunet with the teachings of Baughman (i.e., to include turning vanes as taught by Baughman with the bleed slots of Brunet) for the purpose of reducing swirl (Baughman col. 8, ll. 24-29) thereby facilitating reducing pressure loss of extracted bleed air thereby increasing compressor efficiency and reducing loss of compressor blade structural integrity (Clemen col. 1, ll. 40-67).
As to claims 3 and 13, Brunet in view of Baughman, and Wunderer, as evidenced by Clemen teach the current invention as claimed and discussed above.  Brunet further teaches (fig. 2 above) an extended diffuser having divergent walls positioned downstream of the bleed slot.
As to claims 6 and 16, Brunet in view of Baughman, and Wunderer, as evidenced by Clemen, teach the current invention as claimed and discussed above.  Brunet further teaches fig. 2 above) the inlet of the bleed slot is positioned axially downstream of the stator vane row, but does not explicitly teach the turning vanes and the stator vanes are circumferentially clocked 
However, Baughman teaches that it was well known in the art that that varying the spacing 84 or throat of the bleed air extraction slot 52 regarding compressed air entering the slot from a gas turbine compressor resulted in benefits regarding automatic extraction levels without use of complex valving (col. 1, ll. 40-60) and also facilitating desirable constant bypass ratio of flow 56 over a range of speeds of high pressure compressor 28 (col. 4, ll. 5-10).  Therefore, the spacing 84 was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  Therefore, since the general conditions of the claim, i.e. spacing between turning vanes 108 was disclosed in the prior art by Baughman, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify spacing taught by Baughman, to have a spacing representing a clocked configuration with respect to Baughman’s stator vanes 100 such that, in a predetermined operating condition, wakes discharged from the stator vanes will pass between the turning vanes.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).
Examiner notes that the phrase “wakes discharged from the stator vanes will pass between the turning vanes” is a statement of intended use and the structure of the device as Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  As Brunet in view of Baughman and Wunderer, as evidenced by Clemen, teach substantially identical structure as the claimed invention, claims 6 and 16 are rejected as obvious.
As to claims 7 and 17, Brunet in view of Baughman, and Wunderer, as evidenced by Clemen teach the current invention as claimed and discussed above.  Baughman further teaches (fig. 5 and figs. 9-11 below) each of the turning vanes 108 is an airfoil-shaped body including opposed concave and convex side walls extending between a leading edge and a trailing edge (see example airfoil shapes that turning vanes 108 can be in figures 9-11 below). 

    PNG
    media_image9.png
    483
    502
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    180
    407
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    468
    461
    media_image11.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Baughman vanes 108a as shown in fig. 8 with the further teachings of Baughman (i.e., to configure Baughman’s vanes 108a crescent shaped airfoil body) for the purpose of reducing swirl (Baughman col. 8, ll. 24-29) thereby facilitating reducing pressure loss of extracted bleed air thereby increasing compressor efficiency and reducing loss of compressor blade structural integrity (Clemen col. 1, ll. 40-67).
As to claims 10 and 20, Brunet in view of Baughman, and Wunderer, as evidenced by .
Claim 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet in view of Baughman, Wunderer, and Clemen.
As to claims 8 and 18, Brunet in view of Baughman, and Wunderer, as evidenced by Clemen teach the current invention as claimed and discussed above, including the turning vanes are configured to turn the airflow in the claims 1 and 11 analysis above, but do not explicitly teach the turning vanes are configured to turn airflow through an angle of approximately 15 degrees to approximately 30 degrees.
However, as discussed above Baughman teaches using turning vanes to deswirl the incoming bleed extraction flow (Baughman col. 8, ll. 24-29) and Clemen teaches that it was known in the art that deflecting the incoming extracted bleed airflow so that the swirl is reduced to zero results in benefits regarding minimizing pressure loss and increasing compressor efficiency and blade life (Clemen col. 1, ll. 40-67) Therefore, the angle of which the airflow is turned is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  Therefore, since the general conditions of the claim, i.e. turning the extracted airflow at an angle was disclosed in the prior art by Baughman, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify , Brunet in view of Baughman and Clemen, or alternatively under Brunet in view of Baughman, Clemen and Duong, to turn the airflow In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).
As to claims 9 and 19, Brunet in view of Baughman, Clemen and Wunderer, teach the current invention as claimed and discussed above.  Brunet further teaches the slot axis is disposed at an angle (see angle of slot axis with inner casing at 13 in fig. 2 above) relative to the centerline axis, but does not explicitly teach the angle is about 30 to about 65 degrees relative to the centerline axis.
However, Clemen teaches that it  was well known in the art that that varying the entry angle (βE) of a bleed air slot regarding compressed air entering the slot from a gas turbine compressor  resulted in benefits regarding  obtaining minimum pressure loss and obtaining maximum efficiency of the gas turbine bleed process (col. 1, lines 55-67; fig. 6).  Therefore, the entry angle βE was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  Therefore, since the general conditions of the claim, i.e. the entry angle (e.g. angle of slot axis of Brunet in fig. 2 above) was disclosed in the prior art by brunet, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify entry angle taught by Brunet, to have an entry angle of about 65 degrees or less relative to the centerline axis, or an angle of about 30 to about 65 degrees relative to the centerline axis.  It has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).
Claim(s) 1, 3, 4, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6109868 (Bulman) in view of Wunderer.
As to claim 1, Bulman discloses (fig. 1 below) a compressor 100 bleed slot 116 apparatus, comprising: an annular compressor casing (110; at 106); a stator vane row 102 including a plurality of stator vanes disposed inside the compressor casing; a blade row 146 mounted for rotation about a centerline axis (col. 1, ll. 20-30) inside the compressor casing, axially downstream of the stator row (see fig. 1 below); a bleed slot 116 passing through the compressor casing, the bleed slot having an inlet (at 140) and an outlet (at dashed line A1 or at dashed line A2) and extending along a slot axis (at dashed line B), wherein the bleed slot is bounded by inboard (a t 120) and outboard (just downstream of 140) walls defined within the compressor casing, the inboard and outboard walls diverging from each other (see diverging portion C) in a downstream direction relative to the bleed slot; the inlet (at 140) of the bleed slot is positioned axially between the stator vane row 102 and the blade row 146, and the outlet (A1 or A2) of the bleed slot is axially positioned within an axial extent of the blade row 146 (Either outlet A1 or A2 is located directly above blade 146 within the axial extent (i.e. between blade 146 leading and trailing edges); and a plurality of turning vanes 142 (it is noted that Application states that turning vanes may be cantilevered; par. [0034], bottom) disposed in the bleed slot 116, the turning vanes configured to reduce a tangential velocity (col. 1, ll. 50-54; col. 3, ll. 3-4; , but Bulman does not explicitly teach the inboard and outboard walls diverging from each other in a downstream direction relative to the bleed slot such that they begin to diverge at the inlet and continue to diverge until the outlet.
Wunderer explicitly teaches (fig. 1 below) via text bleed slot (at 3) the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet (par. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Bulman with the teachings of Wunderer (i.e., to include continuous diverging walls from inlet to outlet, including smoothing of notch in fig 1 below, as taught by Wunderer) for the purpose of facilitating lower aerodynamic pressure losses of the bleed air (pars. [0012],[0020]) thereby improving compressor efficiency.

    PNG
    media_image14.png
    702
    1082
    media_image14.png
    Greyscale
[AltContent: textbox (A1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (A2)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow]

Examiner notes that the phrase “reduce a tangential velocity of airflow through the bleed slot” is a statement of intended use and the structure of the device as taught by Bulman can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.   .
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, 
As to claim 11, Bulman teaches (fig. 1 above) a gas turbine engine apparatus (col. 2, ll. 20-21, comprising: an compressor 100, a combustor, and a turbine arranged in a serial flow relationship (col. 1, ll. 8-14), wherein the compressor includes: an annular compressor casing (110; at 106); a stator row 102 including a plurality of axial-flow stator vanes disposed inside the compressor casing; a blade row 146 of axial-flow rotor blades mounted for rotation about a centerline axis (col. 1, ll. 20-30) inside the compressor casing, axially downstream of the stator row (see fig. 1 below); a bleed slot 116 passing through the compressor casing, the bleed slot having an inlet (at 140) and an outlet (at dashed line A1 or at dashed line A2) and extending along a linear slot axis (at dashed line B) from the inlet to the outlet, wherein the bleed slot is bounded by inboard (a t 120) and outboard (just downstream of 140) walls defined within the compressor casing, the inboard and outboard walls appear to be continuously diverging from each other (see diverging portion C) in a downstream direction relative to the bleed slot from the inlet to the outlet; wherein the inlet (at 140) of the bleed slot is positioned axially between the stator vane row 102 and the blade row 146, and the outlet (A1 or A2) of the bleed slot is axially positioned within an axial extent of the blade row 146 (Either outlet A1 or A2 is located directly above blade 146 within the axial extent (i.e. between blade 146 leading and trailing edges); and a plurality of turning vanes 142 (it is noted that Application states that turning vanes may be cantilevered; par. [0034], bottom) disposed in the bleed slot 116, the turning vanes configured to reduce a tangential velocity (col. 1, ll. 50-54; col. 3, ll. 3-4; tangential is equivalent to circumferential, see Applicant specification par. [0016]) of airflow through the bleed slot 116, but Bulman does not explicitly teach the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet.
Wunderer explicitly teaches (fig. 1 below) via text bleed slot (at 3) the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet (par. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Bulman with the teachings of Wunderer (i.e., to include continuous diverging walls from inlet to outlet, including smoothing of notch in fig 1 below, as taught by Wunderer) for the purpose of facilitating lower aerodynamic pressure losses of the bleed air (pars. [0012],[0020]) thereby improving compressor efficiency.
In the analysis above it is believed that the claim 11 element “turning vanes configured to reduce a tangential velocity of airflow through the bleed slot” is disclosed by Bulman: Bulman’s vanes 142 reduce the circumferential velocity of the extracted flow and therefore must turn the flow (col. 1, ll. 50-54; col. 3, ll. 3-4; tangential is equivalent to circumferential, see Applicant specification par. [0016]).  Applicant specification also mentions turning vanes can have a positive angle of attack (par. [0035]) and can be cantilevered (par. [0034], bottom) like the vanes of Bulman.  Bulman vanes must have a positive angle of attack in order to turn the flow as described directly above. 
Examiner notes that the phrase “reduce a tangential velocity of airflow through the bleed slot” is a statement of intended use and the structure of the device as taught by Baughman can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  As Baughman in combination with the other cited references teaches substantially identical structure as the claimed invention, claim 11 are rejected as obvious.
As to claims 3 and 13, Bulman in view of Wunderer teach the current invention as claimed and discussed above.  Bulman further teaches (fig. 1 above) an extended diffuser D having divergent walls (at D) positioned downstream of the bleed slot.
As to claims 4 and 14, Bulman in view of Wunderer teach the current invention as claimed and discussed above.  Bulman further teaches (fig. 1 above) the walls (at D) of the extended diffuser extend beyond the turning vanes (to the location of the text “D”) by at least about 50% of a chord length (i.e., leading edge to trailing edge of vane 142 in the direction of slot axis B) of the turning vanes.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bulman in view of Wunderer, as applied to claims 1 and 11, respectively, above, and further in view of Baughman, as evidenced by Clemen.
As to claims 7 and 17, Bulman in view of Wunderer teach the current invention as claimed and discussed above.  Bulman further discloses (fig. 1 above) each of the turning vanes is an shaped body including opposed side walls (fig. 2) extending between a leading edge and a trailing edge (see leading and trailing edges going downstream along slot axis B (i.e. from lower to upper), but does not explicitly teach an airfoil- shaped body including opposed concave and convex side walls extending between a leading edge and a trailing edge.
However Baughman teaches (fig. 5 and figs. 9-11 above) each of turning vanes 108 is an airfoil-shaped body including opposed concave and convex side walls extending between a leading edge and a trailing edge (see example airfoil shapes that turning vanes 108 can be in figures 9-11) below with opposed concave and convex side walls).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Bullman in view Wunderer vanes with airfoil shape body for the purpose of reducing swirl (Baughman col. 8, ll. 24-29) thereby facilitating reducing pressure loss of extracted bleed air thereby increasing compressor efficiency and reducing loss of compressor blade structural integrity (Clemen col. 1, ll. 40-67).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, 
It is noted that the term “continuously diverging” in claim 1 of the claim set filed on 06/16/2020 was not identified as new matter in the office action mailed on 10/19/2020.  At that time it was thought that the any divergence in the downstream direction could be continuous because a divergence has to occur from one point to the next and therefore could be considered continuous. However interpreting continuous in this manner does not give weight to the word “continuous” because “diverging” and “continuously diverging” have the same meaning.  The phrase “the inboard and outboard walls continuously diverging from each other in a downstream direction relative to the bleed slot from the inlet to the outlet” is identified as new matter in this office action for the reasons given in the 35 USC 112 section above. There is no support for the term “continuously”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.J.A/	/GERALD L SUNG/ Examiner, Art Unit 3741                                                       Primary Examiner, Art Unit 3741